Citation Nr: 1527711	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 555	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic blood clots.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to April 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for chronic blood clots.  

In support of his claim, the Veteran submitted July 2003 medical records from S.M.C. that showed a diagnosis of pulmonary embolus.  The records showed that the Veteran's subjective remarks presented symptoms of a deep vein thrombosis (DVT) in his left leg.  At that time, the Veteran was only three months removed from active military service.  Subsequent VA treatment records interpreted the Veteran's medical history as him actually having DVT at the time.  See, e.g., February 2005 Emergency Department Note ("25 y/o male with PMH of DVT in his LLE and PE treated with anticoagulation 18 months ago.").  Resolving reasonable doubt in the Veteran's favor, the Board finds that DVT was diagnosed in July 2003.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Subsequent VA treatment has associated the Veteran's DVT with Factor V Leiden, an inherited genetic disorder that can increase the chances of developing abnormal blood clots.

While the Veteran's pulmonary embolus and DVT were diagnosed within a year of discharge from active military service, they are not considered a "chronic" disease for the purpose of presumptive service connection pursuant to 38 C.F.R. § 3.309.  Nonetheless, this presumptive one-year period is not intended to limit service connection where it may be available on a direct basis.  See 38 C.F.R. § 3.303(d).  Even though the Veteran's diseases were diagnosed after discharge from service, if the evidence establishes that they were incurred during service, then service connection is warranted.  Id.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  Given the Veteran's contentions and the record evidence of blood clots, the Board finds that a VA examination is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for chronic blood clots since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran by an appropriate clinician for a VA examination to determine the nature and etiology of his blood clots.  If possible, this examination should be conducted by a hematologist.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's chronic blood clots, if diagnosed, had their onset during or otherwise are related to active service.  The examiner next should opine whether the Veteran's chronic blood clots are a congenital defect or congenital disease.  

If the Veteran's chronic blood clots are a congenital defect, then the examiner is asked to identify any disability superimposed on any identified congenital defect.  If there is a superimposed disability, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is related to active service.  

If the Veteran's chronic blood clots are a congenital disease, then the examiner is asked to state whether it is at least as likely as not (i.e, a 50 percent or greater probability) that such congenital disease was aggravated by active service.

If the examiner finds that there was an in-service aggravation or pre-existing disability, then he or she should establish a baseline level of severity, if possible.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the July 2013 treatment records from S.M.C. provide valid diagnoses of pulmonary embolus and deep vein thrombosis.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

